Case 1:21-cv-00406-TWP-TAB Document 43 Filed 07/06/21 Page 1 of 6 PageID #: 267




                     IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  ESTATE OF ELEANOR NORTHINGTON,                          )
                                                          )
                              Plaintiff,                  )
                                                          )
                       v.                                 )
                                                          )
  CITY OF INDIANAPOLIS, LANE COOPER,                      )   Case No. 1:21-cv-406-TWP-TAB
  ROBERT HALEY, JR., JUSTIN HYDE, BRUCE                   )
  JACKSON, RONALD MONDAY, and                             )
  MT. CALVARY APOSTOLIC CHURCH, INC.,                     )
                                                          )
                              Defendants.                 )

           DEFENDANTS’ PRELIMINARY WITNESS AND EXHIBIT LIST

       The Defendants, City of Indianapolis, Lane Cooper, Robert Haley, Jr., Justin Hyde,

 Bruce Jackson, and Ronald Monday, by counsel and pursuant to the Case Management

 Plan governing this action, submit their preliminary witness and exhibit list.



                                           Witnesses

    1. D’Asia Montgomery.

    2. Daniel Reese.

    3. Zenas Burden.

    4. Cedric D. Burnett.

    5. Karen Carter-Harris.

    6. Jennifer Dixson.

    7. Grady Rogers.
Case 1:21-cv-00406-TWP-TAB Document 43 Filed 07/06/21 Page 2 of 6 PageID #: 268




    8. Cory Graham.

    9. Dorothy Henderson.

    10. Janea Journey.

    11. Michael Kenon.

    12. Barbara Martin.

    13. Marquita Miller.

    14. Quincy Norris.

    15. Teresa Phillips.

    16. Alicia Russell.

    17. Jesse Russell, Jr.

    18. Tasha Tumblin, address and contact information unknown.

    19. Janice Tucker, address and contact information unknown.

    20. Joy Westbrook, address and contact information unknown.

    21. Patricia Whitfield, address and contact information unknown.

    22. Lane Cooper, c/o Office of Corporation Counsel.

    23. Robert Haley, Jr., c/o Office of Corporation Counsel.

    24. Just Hyde, c/o Office of Corporation Counsel.

    25. Bruce Jackson, c/o Office of Corporation Counsel.

    26. Ronald Monday, c/o Office of Corporation Counsel.

    27. Det. Jose Torres, c/o Office of Corporation Counsel.

    28. Det. Gary Smith, c/o Office of Corporation Counsel.

    29. Det. Brian Lambert, c/o Office of Corporation Counsel.
Case 1:21-cv-00406-TWP-TAB Document 43 Filed 07/06/21 Page 3 of 6 PageID #: 269




    30. Det. Dustin Keedy, c/o Office of Corporation Counsel.

    31. Sgt. John Breedlove, c/o Office of Corporation Counsel.

    32. Det. George June, c/o Office of Corporation Counsel.

    33. Sgt. Michael Skeens, c/o Office of Corporation Counsel.

    34. Christopher K. Poulos, M.D., c/o Marion County Coroner’s Office.

    35. Any minor children of the Decedent who were present at the church during the
        incident and have knowledge of the facts and circumstances surrounding the
        Plaintiff’s claims against the Defendants.

    36. Any other IMPD officer who was either on scene on February 6, 2019 or who
        assisted in any way in the investigation of Incident Nos. IP190013109;
        IP190013130; or IP190013142; or the Blue Team Report.

    37. Any individual from IMPD who can testify about the process of responding to
        calls where individuals may be in emotional or mental distress.

    38. Any individual from IMPD who can testify about the procedure for immediate
        detentions under Indiana law.

    39. Any individual from IMPD who can testify about detention and handcuffing
        procedures.

    40. All IEMS medics, IFD personnel, and other first responders not otherwise
        named above.

    41. Any individuals identified by Plaintiff in her Rule 26(a)(1) initial disclosures.

    42. Any individuals identified by Plaintiff in her Preliminary Witness and Exhibit
        List.

    43. Any individuals identified by any Co-Defendant in its initial disclosures or
        Preliminary Witness and Exhibit List.

    44. Any individuals identified by Plaintiff in response to written discovery.

    45. Any expert witnesses that Defendants may disclose.

    46. Any expert witnesses that Plaintiff may disclose.
Case 1:21-cv-00406-TWP-TAB Document 43 Filed 07/06/21 Page 4 of 6 PageID #: 270




    47. Any individuals deposed in connection with this action.

    48. Any individuals necessary to lay the foundation for the admission of exhibits to
        be used at trial.

    49. Any individuals with knowledge and information relevant to the claims and
        defenses in this action who might be discovered as this case moves forward.

    50. Subject to investigation and discovery, other witnesses may include
       persons with knowledge of relevant facts and circumstances, Plaintiff’s
       attempts to mitigate damages, if any, and persons with knowledge of after-
       acquired evidence. Furthermore, Defendants may need to rely on
       information possessed by the custodian of relevant documents/records if
       not among the foregoing individuals. As this case is in its preliminary
       stages and discovery and investigation are ongoing, Defendants reserve the
       right to modify, amend, or supplement this list.


                                        Exhibits

    1. The 911 audio call from Bruce Jackson on February 6, 2019;

    2. The February 6, 2019 radio traffic audio related to Incident Nos. IP190013109;
       IP190013130; or IP190013142;

    3. The Computer-Aided Dispatch (“CAD”) for CAD# IP190206000029091 for
       Incident Nos. IP190013109; IP190013130; or IP190013142;

    4. The Indianapolis EMS Run Report for February 6, 2019;

    5. All transcribed statements of Zenas Burden, Cedric Burnett, Karen Carter-Harris,
       Jennifer Dixson, Grady Rogers, Cory Graham, Dorothy Henderson, Janea Journey,
       Michael Kenon, Barbara Martin, Marquita Miller, D’Asia Montgomery, Quincy
       Norris, Teresa Phillips, Daniel Reese, Alicia Russell, Jesse Russell, Jr., Janice
       Tucker, Tasha Tumblin, Joy Westbrook, and Patricia Whitfield;

    6. All transcribed statements of Bruce Jackson, Lane Cooper, Justin Hyde, Ronald
       Monday, and Robert Haley, Jr.;

    7. All and audio and/or video recorded statements of Bruce Jackson, Lane Cooper,
       Justin Hyde, Ronald Monday, Robert Haley, Jr., Grady Rogers, and Michael
       Kenon;
Case 1:21-cv-00406-TWP-TAB Document 43 Filed 07/06/21 Page 5 of 6 PageID #: 271




    8. Any relevant IMPD General Orders, Rules or Regulations in effect on February 6,
       2019;

    9. The Marion County Coroner’s Office investigative file for this incident, including
       photographs, the autopsy report and death certificate for Eleanor Northington,
       and any attachments thereto;

    10. IMPD’s Internal Affairs Investigation Report;

    11. IMPD’s Inter-Department IA Findings for Bruce Jackson, Lane Cooper, Justin
       Hyde, Ronald Monday, and Robert Haley, Jr.;

    12. IMPD’s Blue Team Report;

    13. Any Incident Reports from Incident Nos. IP190013109; IP190013130; or
       IP190013142;

    14. Any of the parties’ discovery responses;

    15. Any deposition transcripts taken in connection with this lawsuit, including
       exhibits thereto;

    16. Any written reports prepared by any of the parties’ experts in this case, including
       any documents, records, academic articles, literature, things relied upon by these
       experts in forming their opinions;

    17. A sketch, photograph, diagram, map, aerial view, and/or video and other visual
       depictions of the location of the incident that is the subject of Plaintiff’s Complaint
       to be used as demonstrative evidence;

    18. Any documents necessary for purposes of impeachment and rebuttal; and

    19. Any and all documents and things relevant to the claims and defenses in this
       action that might be discovered as this case moves forward.
Case 1:21-cv-00406-TWP-TAB Document 43 Filed 07/06/21 Page 6 of 6 PageID #: 272




                                    Respectfully submitted,

                                    OFFICE OF CORPORATION COUNSEL

                                     /s/ Adam S. Willfond
                                    Adam S. Willfond (31565-49)
                                    Deputy Chief Litigation Counsel
                                    200 E. Washington Street, Suite 1601
                                    Indianapolis, IN 46204
                                    317.327.4055
                                    adam.willfond@indy.gov
